Title: From Thomas Jefferson to George Clinton, 31 December 1808
From: Jefferson, Thomas
To: Clinton, George


                        
                            Dec. 31. 08.
                        
                        Th: Jefferson presents his respects to the Vice president and presuming, from the address of the within, that it relates to the legislative body, he takes the liberty of inclosing it to the Vice president as at the head of that body.
                        
                            
                        
                    